Citation Nr: 0638551	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for primary cerebrellar 
degeneration, claimed as brain syndrome.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 until June 1977 
and from September 1977 until July 1981 and service with the 
Army National Guard of Tennessee from December 1982 until 
December 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board previously considered this appeal in May 2004 and 
December 2005 and remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) has 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Primary cerebellar degeneration was not incurred in or 
aggravated by active service.

2.  A cervical spine condition was not incurred in or 
aggravated by active service.






CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
primary cerebellar degeneration have not been met. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  The criteria for a grant of service connection for a 
cervical spine condition have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in February 2002, May 2004 and January 2006.  

The February 2002 letter explained VA's duty to notify and 
duty to assist.  The RO informed the veteran of the 
information needed to establish entitlement to a service 
connection claim.  The RO requested information on any non-VA 
medical records the veteran may want the RO to obtain.  The 
RO also requested information on whether the veteran served 
in the National Guard, whether the veteran was discharged in 
Germany and the name of the hospital where the veteran 
received treatment for the two disabilities while in service.  
The veteran was encouraged to advise the RO of any additional 
evidence he wanted the RO to try and obtain and to inform the 
RO if his address or phone number changed.  The RO indicated 
that the treatment records from the VA Medical Center in 
Memphis had been requested.

In May 2004, the AMC informed the veteran that the claim had 
been remanded and AMC was developing additional evidence.  
The AMC advised the veteran that Social Security 
Administration records and service medical records from the 
National Personnel Records Center had been requested.  The 
AMC specifically requested the veteran submit employment 
records of Shelby County Home and the Delta Medical Center.  
Authorization for Release forms for both employers were 
enclosed so VA could assist in obtaining the records.  The 
AMC informed the veteran of the information associated with 
the claims file and reminded the veteran of VA's duty to 
obtain relevant Federal records and to make reasonable 
efforts to obtain private records.  The AMC also explained 
what the evidence needs to show to substantiate a claim for 
service connection.  The January 2006 letter advised the 
veteran that the AMC was developing additional evidence and 
that service medical records from the Tennessee National 
Guard had been requested.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims are being 
denied, no disability rating or effective date will be 
assigned.  Proceeding with this matter in its procedural 
posture would not therefore inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records, private medical records 
and Social Security records are associated with the claims 
file.  Additionally, the veteran was afforded a VA 
examination and provided testimony at a Board hearing in June 
2003.  

Although the veteran's employment records are not associated 
with the claims file, the Board finds that a remand is not 
necessary as the AMC specifically enclosed authorizations for 
the release of these records and the veteran failed to submit 
the completed authorizations.  It has been held in this 
regard that "[t]he duty to assist is not always a one-way 
street.  If a [claimant] wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the punitive 
evidence [,]" Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  In fact, in 
October 2004 the veteran advised the RO that he had no 
additional evidence to submit.  As such, all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the case is ready for 
appellate review.

The Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d). Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Primary Cerebellar Degeneration

The veteran seeks service connection for primary cerebellar 
degeneration.  Specifically, the veteran has alleged the knee 
pain documented in service was the first symptom of the 
cerebellar degeneration.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The veteran has a current disability of primary cerebellar 
degeneration as illustrated by a November 2001 magnetic 
resonance imaging test (MRI) of the brain concluded with the 
impression of severe cerebellar atrophy.  Private medical 
records and VA outpatient treatment records document 
continued treatment for the cerebellar degeneration.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records, however, contain no complaints, 
treatment or diagnosis of primary cerebellar degeneration, or 
any other neurological or cerebral condition.  In fact, the 
report of medical examination dated in May 1977 noted the 
neurological system was normal.  Additionally, the veteran 
denied a history of dizziness or fainting spells, neuritis, 
paralysis in the May 1977 report of medical history.  A June 
1981 report of medical history denied a history of dizziness 
or fainting, neuritis, or paralysis.    

The veteran has testified in June 2003 that the balance 
problems began in 1979.  Specifically, he related that his 
coordination worsened and he was given a profile to perform 
no running, no standing, and no marching.  The veteran 
related a computed tomography (CT) image was taken but no 
condition was diagnosed.  The veteran further testified he 
was not able to perform "jumping jacks" around 1979 and he 
was again provided with a limited duty profile.  

Although the service medical records confirm complaints and 
treatment of knee pain and document that the veteran was 
placed on limited duty profile, the pain and periods of 
limited duty were related to a torn medial meniscus and 
chondromalacia, not ataxia.  Although the veteran testified 
he had instances of instability and loss of balance, the 
contemporaneous medical records document complaints of pain, 
not complaints of instability.  There is no evidence in the 
service medical records confirming the veteran had any 
episodes of ataxia or any instability.  For example, a record 
dated in January 1977 reported knee pain but denied anterior-
posterior or lateral instability.  Records dated in September 
1977, March 1978, May 1978 also report the veteran's 
stability was within normal limits.  

The veteran's sister provided a statement in January 2002 in 
which she described the veteran as being unsteady on his feet 
and stumbling and falling.  She related the problem began 
approximately 20 years ago.  As noted above, however, 
contemporaneous medical records of evidence document 
complaints and treatment for pain, not instability.  

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In November 2001, a private physician related that the 
condition was probably familial in nature.  The Social 
Security Administration disability determination that granted 
benefits for cerebral degeneration noted that it usually 
manifest in childhood.  Primary cerebellar degeneration is 
defined as a familial disease marked by motor disorders and 
due to cerebellar degeneration, occurring in adults between 
the ages of thirty and forty and progressing slowly to a 
fatal termination.  See Dorland's Illustrated Medical 
Dictionary 482 (30th Ed. 2003).  Under 38 C.F.R. § 3.303(c) 
(2005), congenital or developmental disorders are not 
diseases or injuries for the purpose of VA disability 
compensation.

To the extent that the cerebellar degeneration is not 
familial in nature, there is still no medical evidence 
linking the disability to the veteran's active service.  Some 
of the treatment records, including a December 2001 VA 
outpatient treatment record, note a history of ataxia or 
balance problems since 1979.  The December 2001 VA note 
indicated that the etiology of the progressive ataxia was 
unknown.  The physician related that there was no 
environmental cause, no family history and no evidence the 
symptoms were consistent with an acute cerebrovascular 
accident.  While the physician noted ataxia in 1979, this was 
based entirely upon the veteran's reported history.  As 
described above, these recitations of medical history are not 
supported by the evidence of record.  The law provides that 
the transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Nor is there any evidence of continuity of symptomatology.  
During the June 2003 Board hearing, the veteran denied 
seeking medical treatment between 1981 and 2000.  The gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

As the veteran alleges the cerebellar degeneration is related 
to the knee pain he experienced during service, the Board has 
considered whether secondary service connection would be 
appropriate.  The law provides that secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2003).  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  However, 
the veteran is not in receipt of service connection for the 
knee pain in service.  Without a service connected 
disability, service connection is not warranted.  

The preponderance of the evidence is against the veteran's 
claim for service connection for cerebellar degeneration.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Cervical Spine

A January 2002 VA magnetic resonance imaging (MRI) of the 
cervical spine found minimal bulging discs at C4-5 and C6-7.  
The impression was minimal degenerative disc disease.  As 
such, the veteran has a current disability.

Service medical records, however, contain no complaints 
treatment or diagnosis of this condition.  A May 1977 report 
of medical examination descried the spine as normal.  The 
veteran denied a history of back pain on the May 1977 report 
of medical history.  The June 1981 report of medical history 
also marked no recurrent back pain.  

Even assuming an inservice incurrence, there is no competent 
medical evidence of a nexus.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
supra.  None of the treatment records provide an opinion as 
to the etiology of the cervical spine condition.  

There is also no indication that the cervical spine condition 
manifested to a compensable degree within one year of the 
veteran's separation from service.  As such, service 
connection under 38 C.F.R. § 3.307, 3.309 is not warranted.  
Nor is there any evidence of continuity of symptomatology.  
The first post-service treatment of a cervical spine 
condition was in October 2001 (i.e. approximately 20 years 
after the veteran's separation from service).  The gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, supra.  

In sum, the preponderance of the evidence against the claim 
as there is no inservice incurrence, no nexus and no 
continuity.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for primary cerebellar degeneration is 
denied.

Service connection for a cervical spine disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


